DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 20 October 2021.
2.         Claims 1-10 have been amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1-10 are currently pending and have been examined.  

Response to Amendment

In the previous office action, Claims 1-10 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea).  Although Step 1 of the analysis is now reciting proper computer component categories for the claim limitations, Applicants have not amended Claims 1-10 to provide statutory support and the rejection is maintained.
In the previous office action, Claims 1-10 were multiply rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. Applicants have mostly amended Claims 1-10 with withdrawn aspects for indefinite claim language but there are still issues with these claims because the claims must be in one sentence form only (see MPEP 2173.05(m) “Prolix”).  Examiners should reject claims as prolix only when they contain such long recitations or unimportant details that the scope of the claimed invention is rendered indefinite thereby.  Claims 2-10 are rejected as prolix when they contain long and narrative recitations that the metes and bounds of the claimed subject matter cannot be specifically determined.  Clarification is still required and the rejection is maintained.
In the previous Office action, the Abstract of the Disclosure was objected to because of too much wording and now properly amended and the objection to the claims are withdrawn.

Response to Arguments

Applicants’ arguments filed 20 October 2021 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims, Applicants argue that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Still commensurate to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the Examiner details the maintained rejection under 35 U.S.C. 101 in the below rejection with further explanation.  Furthermore, Applicants state various aspects of the claims “as amended, delineate a unique process/system that…improves processes used by organizations set achieve their business performance objectives…improved decisions…improved ways…increases the effectiveness of employees in meeting business goals”.  These condensed statements may be an improvement to a business method (only to be determined from the prior art citations) but do not provide any specific and technical indication as to how computer functionality has been improved nor how the abstract idea of, basically, meeting business goals for employees that integrates this abstract idea into a practical application.  Applicants also state various Federal and court cases that apply to claims as basically “…are directed to a specific implementation of a solution to a problem in the software arts, and thus are not directed to an abstract idea”.  This statement and court case analogies are an incorrect interpretation because none of the court case decisions are analogous to the instant specification or claims, especially the “Livestock example”.  
Applicants submit that:  (2) Kuhn (US 2019/0130512) does not teach or suggest in amended Claim 1:  basically all of the claim limitations that are noted to still utilize non-functional and descriptive words to not teach the cited reference.  With regard to arguments, the Examiner respectfully disagrees.  First the claims have not been amended towards the prior art citations and Kuhn accomplishes the same claim results as Applicants’ claim invention.  Applicants’ arguments rely on language solely recited in preamble recitations in Claim(s) 1 and 10. When reading the preamble in the context of the entire claim, the recitations are not limiting because the body of the claims describe a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Furthermore Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-10 are focused to statutory categories, namely “system; method” sets having proper computer architecture components to support the claim limitations.  
Step 2A:  Prong One: Claims 1-10 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by, generally as recited in independent Claim 1 with a little more detail in independent Claims 2, 6, and 10:

“(a) an objective distribution module or flow down system that enables flow down, or delegation, of an objective-setting procedure from top to bottom of the organization alignment of objectives across the organization;
(b)    an objectives confidence assessment module or flow up system that collects and analyzes employee objective achievement sentiment improving business performance from bottom to top of the organization and using the analysis for drives management support for employees; 
(c)    an objective achievement coaching module that helps employees to self-improve themselves” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity – fundamental economic principles or practices (including mitigating risk); marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental 
	Prong Two:  Claims 1-10: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally business performance management and employee performance enhancement of an organization.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity – fundamental economic principles or practices (including mitigating risk); marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ un-published Specification pages 10-18) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject 
Step 2B: Claims 1-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “computer; module(s); server; software”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used computer system 400” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim(s) are narrative in form and also with non-functional and descriptive material.  The structure which goes to make up the method(s); system(s) must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative method without long, exhaustive explanation.  The claim(s) must be in one sentence form only (see MPEP 2173.05(m) “Prolix”).  Examiners should reject claims as prolix only when they contain such long recitations or unimportant details that the scope of the claimed invention is rendered indefinite thereby.  Claims 2-9 are rejected as prolix when they contain long recitations that the metes and bounds of the claimed subject matter cannot be specifically determined.  Clarification is required.

      ***Examiner notes that the claimed contents of Claims 1-10 amount to non-functional descriptive material that do not functionally alter the claimed methods.  The recited method steps would be performed in the same manner regardless of what data is contained and labeled in the methods/systems for business performance management and employee performance enhancement of an organization.  The Examiner notes that different organizations/enterprises/companies, etc. would have different and labeled and personalized criteria/metrics/values/objectives and different words that have the same meanings tailored to their specific industry or specialty and procedures for being evaluated so long as the same results are obtained for assisting employee self-improvement.  Thus, the prior art and the claimed invention have identical structure and the claimed descriptive material is insufficient to distinguish the claimed invention over the prior art.  see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn (US 2019/0130512).

With regard to Claims 1, 10, Kuhn teaches For use with an Internet-based software system comprising a central computer server system connected to the Internet and configured for access by one or more authorized personal computers having minimal hardware and software requirements that include a P.C. with Internet access through a web browser program and / or a mobile handheld device with access to Internet, a mobile browser and/or app, the central computer server system having an operating system, a database management system, high bandwidth connection to the Internet, and an email server system (system; method), a method and a software product for business performance management and employee performance enhancement of an organization (The Aspire Platform may provide Supervisors access to collaborate on competency model creation, view Candidate analysis reports, collaborate with their Supervisors to create Action Plans with alignment and/or leadership accountabilities, provide status updates on personal accountabilities, collaborate with team members on shared objectives, delegate alignment and/or leadership accountabilities with direct-reports, administer performance management of direct-reports, request surveys to gather continuous performance feedback, schedule and/or facilitate periodic one-on-one check-ins with direct-reports, collaborate with direct-reports to set alignment and/or leadership objectives, provide observational feedback to direct-reports via online surveys and/or responses, request coaching support, and/or document performance management activities) (see at least paragraphs 5, 65-70, Abstract), comprising:

(a) an objective distribution module or flow down system that enables flow down, or delegation, of an objective-setting procedure (objectives) from top to bottom of the organization (organizational) alignment of objectives across the organization (The Aspire Platform may provide Supervisors access to collaborate on competency model creation, view Candidate analysis reports, collaborate with their Supervisors to create Action Plans with alignment and/or leadership accountabilities, provide status updates on personal accountabilities, collaborate with team members on shared objectives, delegate alignment 

(b)    an objectives confidence assessment module or flow up system that collects and analyzes employee objective achievement sentiment (Sensitivity; Sentimental) improving business performance from bottom to top of the organization and using the analysis drives management support for employees (Top-Down Bottom-up Method; the Aspire Leader Alignment Platform (600) may implement objectives having Key Results (632) that may be created 30% top-down, or identified and/or recommended by an employee's Supervisor, and 70% bottom-up, or identified and/or recommended by the supervisor's Employee) (see at least paragraphs 5-7, 130, Table labeled “Traits (438F)” between paragraphs 95-96); 

(c)    an objective achievement coaching module that helps employees to self-improve themselves (Self-Improvement User Administration; self-improvement goals) (see at least paragraphs 9-11);

encouraging employees to share and get best practices from others or said system to improve their own business objectives performance and thereby improve their personal as well as organizational performance (see at least paragraphs 9-11, 124, 162-164).

With regard to Claims 2, 10, Kuhn teaches For use with an Internet-based software system comprising a central computer server system connected to the Internet and configured for access by one or more authorized personal computers having minimal hardware and software requirements that include a P.C. with Internet access through a web browser program and / or a mobile handheld device with access to Internet, a mobile browser and/or app, the central computer server system having an operating system, a database management system, high bandwidth connection to the Internet, and an email server system (system; method), a computer system for business performance management and employee performance enhancement of an organization (The Aspire Platform may provide Supervisors access to collaborate on competency model creation, view Candidate analysis reports, collaborate with their Supervisors to create Action Plans with alignment and/or leadership accountabilities, provide status updates on personal accountabilities, collaborate with team members on shared objectives, delegate alignment and/or leadership accountabilities with direct-reports, administer performance management of direct-reports, request surveys to gather continuous performance feedback, schedule and/or facilitate periodic one-on-one check-ins with direct-reports, collaborate with direct-reports to set alignment and/or leadership objectives, provide observational feedback to direct-reports via online surveys and/or responses, request coaching support, and/or document performance management activities) (see at least paragraph 5, Abstract), comprising:

(a) an objectives distribution (setup, delegation, and negotiation) module that delegates organizational objectives from top to the bottom of an organization (The Aspire Platform may provide Supervisors access to collaborate on competency model creation, view Candidate analysis reports, collaborate with their Supervisors to create Action Plans with alignment and/or leadership accountabilities, provide status updates on personal accountabilities, collaborate with team members on shared objectives, delegate alignment and/or leadership accountabilities with direct-reports, administer performance management of direct-reports, request surveys to gather continuous performance feedback, schedule and/or facilitate periodic one-on-one check-ins with direct-reports, collaborate with direct-reports to set alignment and/or leadership objectives, provide observational feedback to direct-reports via online surveys and/or responses, request coaching support, and/or document performance management activities; Top-Down Bottom-up Method; the Aspire Leader Alignment Platform (600) may implement objectives having Key Results (632) that may be created 30% top-down, or identified and/or recommended by an employee's Supervisor, and 70% bottom-up, or identified and/or recommended by the supervisor's Employee) (see at least paragraphs 5-7, 130, Abstract, Table 10);

(i) said objectives distribution module being operative to enable a delegating manager at the organization’s leadership level to store information on new objectives for each annual year, and to digitally transfer the responsibility for executing delegation of these new objectives, fully or partially, to said delegating manager’s immediate direct reports (collaborate with their Supervisors to create Action Plans with alignment and/or leadership accountabilities, provide status updates on personal accountabilities, collaborate with team members on shared objectives, delegate alignment and/or leadership accountabilities with direct-reports, administer performance management of 

(ii)    said objectives distribution module additionally enabling the delegating managers to store information regarding frequency of confidence levels (influencing Influential people demonstrate confidence in their position) of achieving these objectives and to allocate associated risks (see Table labeled “Competency (438D) between paragraphs 95-96);

(iii)    said objectives distribution module being further operative to store communications between the delegation manager and his/her direct reports for adjustments to the objectives and acceptance (session notes) thereof with a date and time stamp (Date), creating a delegate-negotiate-accept procedure (successful coaching outcomes) (see at least paragraphs 172-175 and Table between paragraph 172 and 173);

(iv)    upon said acceptance, said objectives distribution module being operative to allow each of these direct reports to create and store sub-objectives to their accepted objectives and delegate these objectives to employees who report into them in accordance with said delegate-negotiate-accept procedure (provide status updates on personal accountabilities, collaborate with team members on shared objectives, delegate alignment and/or leadership accountabilities with direct-reports, administer performance management of direct-reports, request surveys to gather continuous performance feedback, schedule and/or facilitate periodic one-on-one check-ins with direct-reports, collaborate with direct-reports to set alignment and/or leadership objectives, provide observational feedback to direct-reports via online surveys and/or responses, request coaching support, and/or document performance management activities) (see at least paragraphs 5-7); 

whereby said objectives distribution module allows each manager in the organization to delegate all or some of the accepted objectives to their direct reports until those objectives have been delegated to employees who do not have any direct reports (delegate alignment and/or leadership accountabilities with direct-reports;  administer performance management of direct-reports;  request surveys to gather continuous performance feedback;  schedule and/or facilitate periodic one-on-one check-ins with 

(b) an objectives confidence level assessment module that identifies throughout a performance year (document performance management activities) the objective confidence levels of the organization’s employees (objectives) (see at least paragraphs 5-7);
i.    said objectives confidence level assessment module being operative to allow the employees to enter their confidence levels at specified intervals on achieving their objectives (The Aspire Platform may provide Employees access to collaborate with their Supervisor or Supervisors, create Action Plans with alignment and/or leadership accountabilities, provide status updates on personal accountabilities, collaborate with team members on shared objectives, respond to Aspire 360 or Aspire Pulse survey invitations, participate in periodic one-on-one check-ins with their supervisor or supervisors, and/or utilize coaching resources through the Aspire App or through a portal, which may sometimes be and additionally enter/rate the risks that can affect their confidence levels referred to herein as the Aspire Portal) (he or she will monitor progress against identified objectives, anticipates the risks and consequences of decisions and actions, and prepares strategies to deal with potential problems and changes) (see at least paragraph 6, Table labeled “Competency (438D)” between paragraphs 95-96);
ii.    the risks levels reported by each direct report being updated to the existing risks for the respective manager (see at least paragraph 6, Table labeled “Competency (438D)” between paragraphs 95-96);

iii. a weighted average (preference weightings; An overall Personality Alignment score is calculated using a weighted average, based on weights assigned to the corresponding traits established in the Culture Fit section of the CM) of the confidence levels being averaged to derive a personal objectives confidence score for each employee on a given date, which is tracked over the year to monitor the confidence of each employee concerning the achievement of objectives (The Reporting Prism (710) provides continuous feedback to upper management using various pre-defined guidelines to track alignment and achievement results over time) (see at least paragraphs 65-67, 87, 112, 169); 

iv. said personal objectives confidence score of all direct reports being averaged for each employee-manager, and data from said direct reports being aggregated and presented to said employee-manager by said objectives confidence level assessment module to enable said employee manager to assess his team’s confidence levels and create an understanding with the direct reports (Using the Reporting Prism (710), each organization can sort goals and results based on various internal tracking requirements that reflect the strategic and operational goals of an organization.  Because a complete Aspire 360 administration may make the user's experience a lengthy process, including gathering strengths and/or identifying challenges, as well as incorporating neutral behavior descriptors, the Aspire 360 Feedback tools (636) may further incorporate an Aspire 360 Item Filter (712), as shown in FIG. 45.  The Aspire 360 Item Filter may enable individual raters to target only those areas where he or she has strengths or concerns) (see at least paragraph 169);

c. an objectives achievement coaching module that improves personal performance levels collates work practices on executing various objectives from the organization and allows individual employees to create tasks for these and setup repeated reminders with the goal of improving personal performance (Self-Improvement User Administration; self-improvement goals) (see at least paragraphs 9-11).

With regard to Claim 3, Kuhn teaches said system being operative to digitally delegate objectives to an organization, collect confidence levels of employees throughout the year, and aggregate scores at incremental layers of management to drive faster decision making for enhancing organizational performance (see at least paragraphs 4-7).

With regard to Claim 4, Kuhn teaches wherein the level of an organization leader assigns new objectives for each annual year and delegates these to his immediate direct reports, and this process is repeated until the objectives have been delegated to each of the employees who does not have any direct reports (see at least paragraphs 4-7).


With regard to Claim 5, Kuhn teaches wherein the manager also specifies how frequently he wants to see updates on each objective and may also specify risks that he deems are important to track on the objective, said direct reports negotiating with their manager (decline one or more objectives) prior to accepting said objectives, said direct reports also delegating these objectives further to their own direct reports using a delegate-negotiate-accept process and to specify their preferences on an updating frequency as well as risks to be tracked, each layer of the organization then delegating said objectives to the next layer of organization until the delegation has been carried out for employees who do not have any direct reports (see at least paragraph 5, Table between paragraphs 119-120).

With regard to Claims 6, 10, Kuhn teaches an Internet-based software system for Enterprise Business Performance Enhancement comprising:  (a)    a central computer server system connected to the Internet and configured for accessby one or more authorized personal computers having minimal hardware and software requirements that include a PC with Internet access through a web browser program and / or a mobile handheld device with access to Internet, a mobile browser and/or app (see at least paragraph 10, Abstract);

(b)    said central computer server system having an operating system, a database management system, high bandwidth connection to the Internet, and an email server system (see at least paragraph 10, Abstract);

(c) said central computer server system having four functional software modules (see at least paragraphs 4-10, Abstract), which comprise:
i. an Enterprise Objectives Distribution module having visual interface and processing components for entering and storing the information on delegation of the organizational objectives from the top to the bottom of an organization (The system and method therefore provides an embed field (466) that incorporates drag-and-drop upload technology to electronically recognize and/or embed the second organization's report into the Candidate database file.  Similar drag-and-drop upload technology, electronic recognition, and embedding may be used to archive the Interviews referenced in FIGS. 8A, 8B, and 8C, and make them available for viewing from within the Decision Algorithm section of the Candidate Analysis Report; the.  Aspire.  Leader Alignment Platform (600) 

(ii) an Employee Objectives Confidence Level Assessment module having visual interface and processing components for entering and storing the objective confidence levels of individual employees of the organization throughout a performance year/weekly, bi-weekly or monthly intervals (history of Weekly Updates, Quarterly Reviews, and/or Annual Reviews), to derive metrics and document actions taken to increase confidence levels or achievement of business objectives (the.  Aspire.  Leader Alignment Platform (600) may implement objectives having three to five Key Results (632).  The three to five Key Results (632) may always be measurable.  Quantifiable Key Results (632) may have specifically stated measurement metrics, such as numbers, dollars, or percentage, which may objectively be measured.  Qualitative Key Results (632) may be measured in terms of Percentage Complete.  For another non-limiting example, the Aspire Leader Alignment Platform (600) may implement objectives having Key Results (632) that may be created 30% top-down, or identified and/or recommended by an employee's Supervisor, and 70% bottom-up, or identified and/or recommended by the supervisor's Employee) (see at least paragraphs 4-10, 99, 124, 130);

iii.    an Objectives Achievement Coaching module having visual interface and processing components for generating, viewing and storing system/peer generated recommendations for employee objectives performance improvement, storing the acceptance from each employee and generating alerts and reminders for the employee of these tasks and activities (Co-creating new Development Objectives may include assigning, editing, and updating Development Objectives based on suggested objectives from the Aspire 360 Objectives Library.  Co-creating new Development Objectives may further include requesting coaching support for a specific topic or period, viewing the supervisee's My Graphical Analysis filtering and/or comparing Collapsible Panel, and/or viewing a My Daily Questions History.  Co-creating new Development Objectives may further include viewing a Reporting Prism Toggle) (see at least paragraphs 125-128); 

iv.    a Dashboard module showing summary information from each of the other modules (An Intuitive Dashboard (614)) (see at least paragraphs 121-123).

With regard to Claim 7, Kuhn teaches:
a. said visual interface component enables a level organization leader to enter and store information on new organizational objectives for each annual year, targets for the objectives and weightage given thereto, how frequently said leader wants to see confidence levels for achieving these objectives and risks monitored for these objectives (see at least paragraphs 121-128);

b.    said visual interface component also enabling said leader to digitally delegate said organizational objectives fully or partially to immediate direct reports (see at least paragraphs 121-128);

c.    said visual interface component allowing the said leader and his direct reports to enter and store the two-way communications for negotiations and revisions to the objectives and, store acceptances of these objectives with a date and time stamp by the direct reports in accordance with a Delegate-Negotiate-Accept procedure (see at least paragraphs 121-128);

d.    following acceptance of objectives by said direct reports, said module allowing each of said direct reports to create and store sub-objectives to their accepted objectives and delegate these objectives to employees who directly report into them in accordance with a Delegate-Negotiate-Accept procedure (see at least paragraphs 121-128); 

e.    said processing component containing an algorithm logic means that maintains weightage of said organizational objectives for each employee at 100%, said processing component also links sub-objectives of any direct reports are linked to parent objectives of said leader (see at least paragraphs 64-65, 104).

With regard to Claim 8, Kuhn teaches:
a.    said visual interface component of the module being operative to allow the employees to enter and store their confidence levels on achieving their objectives, said entry and storage of employee confidence levels being allowed by said module at any time but at a minimum at the interval specified at the time the employee accepts his objectives (see at least paragraphs 4-10, 99, 130);

b.    said visual interface component also being operative to allow the employees to enter and store their ratings on associated risks affecting achievement of their accepted objectives, along with reason for said associated risks, what actions have been taken, and help needed to mitigate or reduce said risks (see at least paragraphs 4-10, 99, 130);

c.    said visual interface component being further operable to enable the employee’s manager to view help needed by his direct report and allowing him to approve or reject with reason, or request approval from his own manager through said visual interface component (see at least paragraphs 4-10, 99, 130);

d.    said processing component having algorithm logic for calculating the weighted average of the confidence levels for all the objectives of each employee, said weighted average of an employee’s confidence level for all objectives being referenced as a Personal Objectives Confidence Score or POCS (see at least paragraphs 4-10, 64-67, 87, 99, 130);

e.    said processing component being operative to refresh said POCS each time the employee updates his confidence levels, creating a new POCS that is shown visually to the employee on a module screen as well as on a dashboard module (see at least paragraphs 4-10, 87, 99, 130);

f.    said processing component further averaging for a manager, the Personal Objectives Confidence Score of each of the manager’s direct reports to calculate a Team Objectives Confidence Score or TOCS every time any of the manager’s direct reports updates their POCS and presents this information on the visual interface of the Objectives Confidence Level Collation Module and the Dashboard module (see at least paragraphs 4-10, 87, 99, 130).


a.    a visual user interface component for displaying the ideas/recommendations generated by the processing component to an employee for improving performance and assisting said employee to accept/defer/decline said ideas or recommendations (see at least paragraphs 9-11);

b.    said processing component being operative, when an idea or recommendation is accepted, to enable said employee to select a frequency for reminders to schedule tasks related to said ideas or recommendations (see at least paragraphs 4-8);

c.    said processing component being further operative to enable employees to provide their work practices, recommendations and ideas for other employees, request help concerning some business development areas and volunteer to mentor other employees when requested (see at least paragraphs 118, 176);

d.    said processing component having algorithm logic and being operable to (i) compare values stored in a user self-profile, (ii) compare the user’s objectives for the year, (iii) compare the career aspirations of the employee, (iv) create and store recommendations in a database for the employee, and (v) display each of items (i) through (iv) said on the visual interface (see at least paragraphs 64-75, 118, 176).

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623